


EXHIBIT 10.47

FIRST AMENDMENT TO CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of December 6, 2005 by and between SEMITOOL, INC., a Montana corporation
(“Borrower”), and WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION (“Trade
Bank”).


RECITALS

        WHEREAS, Borrower is currently indebted to Trade Bank pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Trade
Bank dated as of November 1, 2004, as amended from time to time (“Credit
Agreement”).

        WHEREAS, Trade Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Credit
Agreement shall be amended as follows:

I. Article I. CREDIT FACILITY, Section 1.1 The Facility is hereby amended by
deleting “March 1, 2006” as the Facility Termination Date, and by substituting
“March 1, 2008” therefor.


II. The first sentence of Article I. CREDIT FACILITY, Section 1.2 Credit
Extension Limit, is hereby deleted in its entirety, and the following
substituted therefor:


  “The aggregate outstanding amount of all Credit Extensions may at no time
exceed Thirty Million Dollars ($30,000,000) (“Overall Credit Limit”).”


III. EXHIBIT A, ADDENDUM TO CREDIT AGREEMENT is hereby deleted in its entirety,
and the attached EXHIBIT A, ADDENDUM TO CREDIT AGREEMENT, all terms of which are
incorporated herein by this reference, shall be substituted therefor.


IV. The CREDIT LIMIT FOR THIS REVOLVING CREDIT LOAN FACILITY section of EXHIBIT
B, REVOLVING CREDIT FACIITY SUPPLEMENT is hereby deleted in its entirety, and
the following substituted therefor:


  "Credit Limit: $30,000,000 (subject to dollar limitations in Section 1.2 of
Agreement)"


V. Borrower shall pay to Trade Bank a non-refundable annual commitment fee equal
to .10% of the Credit Limit, commencing March 1, 2006.


        Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

        Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.



SEMITOOL, INC.

By: /s/Raymon Thompson
——————————————

Title: Chairman & Chief Executive Officer WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION

By: /s/Laurie Hornor
——————————————
Laurie Hornor
Vice President



2

--------------------------------------------------------------------------------

EXHIBIT A

WELLS FARGO HSBC TRADE BANK                                         
                                                                    
                                  ADDENDUM TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

THIS ADDENDUM IS ATTACHED TO THE CREDIT AGREEMENT (“CREDIT AGREEMENT”) BETWEEN
WELLS FARGO HSBC TRADE BANK AND THE FOLLOWING BORROWER:

NAME OF BORROWER:   SEMITOOL, INC.


ADDITIONAL AFFIRMATIVE COVENANTS

The following covenants are part of Article IV of the Credit Agreement:

REPORTS.     Borrower will furnish the following information or deliver the
following reports to Trade Bank at the times indicated below:

 * Annual Financial Statements:  Not later than ninety (90) calendar days after
   and as of the end of each of Borrower's fiscal years, an annual audited
   consolidated and consolidating financial statement of Borrower, prepared by a
   certified public accountant acceptable to Trade Bank and prepared in
   accordance with GAAP, to include balance sheet, income statement, statement
   of cash flow.
   
   
 * Quarterly Financial Statements:  Not later than forty-five (45) calendar days
   after and as of the end of each of Borrower's fiscal quarters, a consolidated
   and consolidating financial statement of Borrower prepared by Borrower, to
   include balance sheet, income statement, statement of cash flow.
   
   
 * Certificate of Compliance:  At the time each financial statement of Borrower
   required above is delivered to Trade Bank, a certificate of the president or
   chief financial officer of Borrower that said financial statements are
   accurate and that there exists no Event of Default under the Agreement nor
   any condition, act or event which with the giving of notice or the passage of
   time or both would constitute an Event of Default.
   
   
 * Reconciliation of Deferred Revenue:  Not later than forty-five (45) calendar
   days after and as of each fiscal quarter end, a reconciliation of deferred
   revenue, prepared by Borrower, to include an accounts receivable report.
   
   
 * Collateral Examination:  A satisfactory examination of all Borrower's
   collateral to be performed annually by collateral examiners acceptable to
   Trade Bank with reimbursement to Trade Bank by Borrower of all costs and
   expenses for each examination.
   
   
 * Account Debtors List:  Immediately upon each request from Trade Bank a list
   of the names, addresses and phone numbers of all Borrower's account debtors
   and an aged listing of their balances.
   
   
 * Insurance:  Borrower will maintain in full force and effect insurance
   coverage on all Borrower's property, including, but not limited to, the
   following types of insurance coverage:
      policies of fire insurance
      business personal property insurance

  All the insurance referred to in the preceding sentence must be in form,
substance and amounts, and issued by companies, satisfactory to Trade Bank, and
cover risks required by Trade Bank and contain loss payable endorsements in
favor of Trade Bank.



3

--------------------------------------------------------------------------------

FINANCIAL COVENANTS.     Borrower will maintain the following (if Borrower has
any Subsidiaries which must be consolidated under GAAP, the following applies to
borrower and the consolidated Subsidiaries):

 * Tangible Net Worth.  Not at any time less than $90,000,000. ("Tangible Net
   Worth" means the aggregate of total shareholders' equity determined in
   accordance with GAAP plus indebtedness which is subordinated to the
   Obligations to Trade Bank under a subordination agreement in form and
   substance acceptable to Trade Bank or by subordination language acceptable to
   Trade Bank in the instrument evidencing such indebtedness less (i) all assets
   which would be classified as intangible assets under GAAP, including, but not
   limited to, goodwill, licenses, patents, trademarks, trade names, copyrights,
   capitalized software and organizational costs, licenses and franchises, and
   (ii) assets which Trade Bank determines in its business judgment would not be
   available or would be of relatively small value in a liquidation of
   Borrower's business, including, but not limited to, loans to officers or
   affiliates and other items).
   
   
 * Total Liabilities divided by Tangible Net Worth.  Not at any time greater
   than 1.0 to 1.0. ("Tangible Net Worth" has the meaning given to it above, and
   "Total Liabilities" excludes indebtedness which is subordinated to the
   Obligations to Trade Bank under a subordination agreement in form and
   substance acceptable to Trade Bank or by subordination language acceptable to
   Trade Bank in the instrument evidencing such indebtedness.)
   
   
 * Pre-Tax Profit.  Not less than $1,000,000 on a trailing four quarters basis
   (determined as of each fiscal quarter end). (Trailing four quarters shall
   mean the sum of the results of four consecutive quarters consisting of the
   present quarter and the three preceding quarters).
   
   
 * Maximum Borrowing Limit:  As of the last day of each fiscal quarter, total
   loans outstanding under the Revolving Credit Facility shall not exceed
   seventy-five percent (75%) of total Accounts Receivable of Borrower and
   Subsidiaries (determination of the values for Accounts Receivable will be
   derived from Borrower's quarterly consolidated and consolidating financial
   statements for such fiscal quarter).

Borrower shall only be obligated to comply with financial covenants at the time
an advance is requested under the credit facilities and at all times any amounts
are outstanding under the facilities.



BY SIGNING HERE BORROWER AGREES TO THE DESIGNATED PROVISIONS IN THIS ADDENDUM:


SEMITOOL, INC.

By: /s/Raymon Thompson
——————————————————


Title: Chairman & Chief Executive Officer
———————————————————



4